DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-16
Claims amended: 1, 4, 11, and 14
Claims cancelled: N/A
New claims: N/A

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 11 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 12/01/2021, Regarding cited references fail to teach the amended claim sets of claim 1, 11.
Examiner agrees.
However, upon further consideration, a new ground(s) of rejection is made in view of Argarwal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over  (US PAT: 10102855) to (Sindhwani) in view of (US Pat: 10853761) to (Bentley) in view of (US pub: 20170083963) to (Argarwal).
Regarding claim 1, 11, 20, Sindhwani teach determining a first state that is associated 
with a procedure to be performed by a user, wherein the first state comprises a capability of a first appliance or an availability of at least one item stored within the first appliance. (Sindhwani Fig. 1. Col. 1-2, L. 45-57, Col. 8-9, L. 8-62 – wherein the user has an electronic device 10 that communicates with oven 20, and request for certain recipe, and then device 10 provide step by step instructions on the recipe, one of the determination step is to determine that there is an oven associated with the user account, then follow step by step instructions to preheat the oven and so forth).
Sindhwani further teach determining a first portion of media content that depicts a first instruction included in the set of instructions and generating a first media program based on the first portion of media content, wherein the first media program provides the first  displaying to the user the text of step by step instruction of recipe).
non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the process to (Sindhwani Fig. 1. Col. 49, L. 34-40,)
A memory storing a software application; and a processor that, when executing the software application (Sindhwani Fig. 1. Col. 12-13, L. 49-44,)
Sindhwani fails to specifically teach determining a set of instructions for performing the procedure based on a	comparison of the first state with a set of dependencies for the procedure.
Bentley teach determining a set of instructions for performing the procedure based on a comparison of the first state with a set of dependencies for the procedure. (Bentley, C. 1-2, L. 60-40, C. 16-17, L. 59-50, Bentley teach checking the refrigerator for a specific ingredient when a recipe calls for it, and checking of there is enough of that ingredient)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sindhwani by determining a set of instructions for performing the procedure based on a comparison of the first state with a set of dependencies for the procedure as taught by Bentley in order to provide people with more information about a product using technology.
Sindhwani in view of Bentley fail to specifically teach determining for forming procedure based on a set of weights indicating relative importance of (i) one or more characteristics included in first state or (ii) a set of dependencies for procedure and a comparison.
a method and system for providing gift recommendations, wherein the media guidance compares the recommend gift with the user profile history, if it has already been purchased, a weight is set to 0, and flagged so as to skip certain steps to save effort)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sindhwani in view of Bentley by determining for forming procedure based on a set of weights indicating relative importance of (i) one or more characteristics included in first state or (ii) a set of dependencies for procedure and a comparison as taught by Argarwal in order to provide a recommendation for an effective and well targeted item.

Regarding claim(s) 2, 12, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, non-transitory computer-readable medium storing program instructions.
Sindhwani further teach determining that the user has performed a first operation corresponding to the first instruction; and in response, advancing the first media program to a playback position corresponding to a second instruction included in set of instructions. (Sindhwani Fig. 1. Col. 9-10, L. 14-20 – wherein as a result of the oven starting to pre-heat, move to the next step of the recipe)

Regarding claim(s) 4, 14, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, non-transitory computer-readable medium storing program instructions.
Sindhwani further teach determining a first dependency included in set of dependencies and associated with the first instruction based on a source media program that includes the first portion of media content, wherein the first dependency indicates a skill or item that is needed to implement the first instruction. (Sindhwani Fig. 1. Col. 9-10, L. 14-20 –the oven starting to pre-heat, first appliance or an availability of at least one item stored within the first appliance reads on (set of dependencies)).
Sindhwani further teach generating a first data record that includes the first portion of media content, the first instruction, and the first dependency; and populating a database with the first data record. (Sindhwani Col. 29-31, L. 54-39, Col. 38-39, L. 54-3 –the oven reads on dependency)

Regarding claim(s) 5, 15, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, non-transitory computer-readable medium storing program instructions, determining the set of instructions, the database, the first state, the first data record
Sindhwani further teach query against database using first state to identify first data record. (Sindhwani Col. 42-43, L. 57-11 –query the database w multiple recipes available)

Regarding claim(s) 6, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, the first appliance, the at least one item.
Sindhwani further teach food storage appliance, the first appliance stores at least one food item. (Sindhwani Fig. 1. Col. 9-10, L. 14-20 – oven reads on food storage appliance, and the pizza reads on food item)

Regarding claim(s) 7, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, the first state, the at least one food item.
Bentley further teach indicates an expiration date associated with at least one food item. 
Bentley teach indicates an expiration date associated with at least one food item. (Bentley, Col. 16-17, L. 59-31)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sindhwani by indicates an expiration date associated with at least one food item as taught by Bentley in order to provide people with more information about a product using technology.

Regarding claim(s) 8, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, the first appliance, and the first state.
Sindhwani further teach a food preparation capability associated with first appliance. (Sindhwani Col. 9-10, L. 14-20 –oven reads on first appliance)

Regarding claim(s) 9, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, the first state, the food preparation capability, the first appliance.
Sindhwani further teach indicates a temperature associated with food preparation capability, wherein the first appliance performs food preparation operations associated with the temperature. (Sindhwani Col. 2, L. 25-57 –pre-heat oven to first temperature reads on first appliance, it is well known to have a recipe that indicates a range of temperature.)

Regarding claim(s) 10, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, the first appliance, the first media program.
Sindhwani further teach kitchen appliance, a cooking program. (Sindhwani Col. 42-43, L. 57-11 –oven reads on kitchen appliance, pizza recipes reads on cooking program)

Regarding claim(s) 16, Sindhwani in view of Bentley in view of Argarwal teach the non-transitory computer-readable medium storing program instructions, the first instruction, and the first media program.
Sindhwani further teach performing at least one food preparation operation for a recipe being presented to a user via first media program. (Sindhwani Fig. 1. Col. 1-2, L. 45-57, Col. 8-9, L. 8-62)

Regarding claim(s) 17, Sindhwani in view of Bentley in view of Argarwal teach the non-transitory computer-readable medium storing program instructions, the first instruction, and the first media program.
Bentley further teach determining a first dependency associated with first instruction that indicates a skill or item that is needed to implement first instruction, performing a first action to provide the user with skill or item. (Bentley, C. 1-2, L. 60-40, C. 13-14, L. 25-67, C. 16-17, L. 59-50, Bentley teach checking the refrigerator for a specific ingredient when a recipe calls for it, and checking of there is enough of that ingredient)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sindhwani by determining a first dependency associated with first instruction that indicates a skill or item that is needed to implement first instruction, performing a first action to provide the user with skill or item as taught by Bentley in order to provide people with more information about a product using technology.

Regarding claim(s) 18, Sindhwani in view of Bentley in view of Argarwal teach non-transitory computer-readable medium storing program instructions, the first action, and the user.
Sindhwani further teach displaying a second portion of media content to user, wherein the second portion of media content indicates one or more techniques for performing skill. (Sindhwani Fig. 1. Col. 9-10, L. 14-20 – wherein as a result of the oven starting to pre-heat, move to the next step of the recipe)


Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PAT: 10102855) to (Sindhwani) in view of (US Pat: 10853761) to (Bentley) in view of (US pub: 20170083963) to (Argarwal) in view of (US PGPUB: 20160337702) to (Klappert) in view of (US PGPUB: 20150237389) to (Grouf).
Regarding claim(s) 3, 13, Sindhwani in view of Bentley in view of Argarwal teach the computer-implemented method, non-transitory computer-readable medium storing program instructions, determining that the user is performing a first operation corresponding to the first instruction 
Sindhwani in view of Bentley in view of Argarwal fails to specifically teach determining a first interval of time during which the user performs the first operation, pausing playback of the first media program during the first interval of time.
Klappert teach determining a first interval of time during which the user performs the first operation, pausing playback of the first media program during the first interval of time. (Klappert, Par. 12, 96 – wherein the system predetermine a specific time interval for pause playback knowing the user might be performing a task.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sindhwani in view of Bentley in view of Argarwal by determining a first interval of time during which the user performs the first operation, pausing playback of the first media program during the first interval of time as taught by Klappert in order to help the viewer not having to miss and rewind the video for relevant portions of the video.

Grouf teach playing at least a portion of interstitial content during first interval of time. (Grouf, Par. 48 – wherein automatically paused content, can have targeted ads inserted within the pause)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sindhwani in view of Bentley in view of Argarwal in view of Klappert by playing at least a portion of interstitial content during first interval of time as taught by Grouf in order to provide useful supplemental content giving the scheduled video play span.

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PAT: 10102855) to (Sindhwani) in view of (US Pat: 10853761) to (Bentley) in view of (US pub: 20170083963) to (Argarwal) in view of (US PAT: 10026401) to (Mutagi).
Regarding claim(s) 19, Sindhwani in view of Bentley in view of Argarwal teach non-transitory computer-readable medium storing program instructions, the first action, the user, the step of performing the first action.
Bentley further teach automatically ordering the item for to user. (Bentley C. 13-14, L. 25-67, C. 30, L. 46-67, Bentley teach automatically placing an order with a designated vendor for replacement of a certain item that’s not available or not available of)
Sindhwani in view of Bentley in view of Argarwal fails to specifically teach for delivery to user.
using voice commands assist user purchase item directly from web)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sindhwani in view of Bentley in view of Argarwal by automatically obtaining item from a third-party for user as taught by Mutagi in order to allow user to interact via speech.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/Primary Examiner, Art Unit 2421